DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takumi (JP2017119544).
Takumi discloses a springless pump (100) mounted on a container (10) and used for pumping a product contained in the container, which comprises a movable part comprising at least one from the group consisting of a pressing head (20) and a piston rod (34); and a stationary part (52) comprising at least a threaded sleeve as seen in Figure 4, wherein the springless pump further comprises a restoring mechanism as seen in Figure 3, the restoring mechanism comprising: a transmission component (160) connected to the movable part as seen in Figure 3; and a bearing component (170) .
Allowable Subject Matter
5.	Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed 3/23/2021 have been fully considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754